DETAILED ACTION
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Amended Claims						-Receipt Date 01/04/2021
Applicant Arguments						-Receipt Date 01/04/2021		
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 01/04/2021. Claims 1-8 and 10-20 are pending. Claims 1, 4, 11, 17, and 19 are amended. Claim 9 is canceled. 

Response to Arguments
Applicant's arguments filed 01/04/2021 have been fully considered but they are not persuasive.
Applicant submits:
“Saha provides: "a timeout counter may be introduced to provide a limitation on sleep time." (Saha at para. [0063]). However, the timeout counter of Saha is "a certain quantum of time" and not "a number of processing cycles" as claimed.”
However, this argument is not persuasive because, in the context of a computer processor, the notion of time exists only in terms of clock cycles. That is, there is no distinction between “a number of processing cycles” and “a certain quantum of time” in the context of a computer processor. This is indicated by [0065] where Saha specifically discloses “The timeout 
In the interest of compact prosecution, Examiner notes that [0051]-[0052] seem to describe an advantage of the application being the ability for other processors to know when the lock is busy and this may be done using a condition code as described in [0065]-[0066]. Examiner suggests incorporating further details (in addition to the details already claimed in claims 2-4) regarding this feature may help to distinguish the claims from the applied reference, however, further search and consideration would be required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 10-15, and 18-20 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Saha et al. US 2006/0005197 (hereinafter, Saha)
Regarding claim 1, Saha teaches:
1. A computer-implemented method for executing a load instruction with a timeout, the method comprising: 
receiving, by a processing device, the load instruction ([0034], [0051], and [0061]-[0062]: the CMPXCHG_SW instruction is a load instruction since it issues a load at 802 when it is executed/received by the processor); 
attempting, by the processing device, to load a lock on a cache line of a memory ([0051]: the CMPXCHG_SW instruction attempts to acquire/load a lock on a cache line in a shared memory space); 
determining, by the processing device, whether the timeout has expired prior to a successful loading of the lock on the cache line ([0063]: a timeout counter may determine a timeout has expired at 824 prior to acquiring/successfully loading the lock on the cache line), wherein the timeout is a number of processing cycles ([0063] and [0065]: the timeout is a quantum of time and the timeout counter counts clock cycles, indicating the timeout is a number of cycles); and 
responsive to determining that the timeout has expired, executing, by the processing device, another instruction instead of loading the lock on the cache line ([0063]: responsive to determining the timeout at 824, the processor may give up on acquiring the lock and perform other tasks/instructions instead).

Regarding claim 2, Saha teaches: 
2. The method of claim 1, wherein the load instruction returns an indication to a calling program whether the timeout has expired or whether the load instruction was performed successfully ([0034] and [0051]: a value returned from memory is used to indicate, i.e. to a calling program, that the lock is being used by another processor, i.e. the value indicates whether the load instruction was performed successfully; [0063]: the timeout indicates 824 indicates that the timeout has expired, the instruction may retire with an unsuccessful condition which also indicates whether the instruction was performed successfully).

Regarding claim 3, Saha teaches: 
3. The method of claim 2, wherein the indication is a condition code ([0034], [0048] and [0064]-[0065]: a value/lock variable is returned from memory to indicate if the lock is free or not, which also indicates if the load was successful or not, the value/lock variable is a condition code since it conditionally indicates whether the lock is free based on a compare).

	Regarding claim 4, Saha teaches: 
4. The method of claim 2, wherein the indication is realized by returning a distinct value predefined by the processing device or defined by the calling program instead of the load instruction ([0034] and [0064]: the lock value/indication may use a 1 or 0 to indicate the status, i.e. the returned 1 or 0 is predefined to indicate locked or free, instead of being defined by the load instruction).

Regarding claim 5, Saha teaches:
5. The computer-implemented method of claim 1, further comprising: 
responsive to determining that the timeout has not expired, determining, by the processing device, whether the lock of the cache line is free ([0052] and [0062]-[0063]: during the sleeping condition before the timeout counter times out, i.e. responsive to determining that the timeout has not expired, the load may be woken up to determine if the lock is available/free).
	
Regarding claim 10, Saha teaches:
10. The computer-implemented method of claim 1, wherein loading the lock on the cache line is performed using a compare and swap operation ([0021] and [0032]: the CMPXCHG_SW instruction loads the lock using a compare and exchange/swap operation).

Regarding claim 11, Saha teaches:
11. A system comprising: 
a memory comprising computer readable instructions ([0020]: a memory is provided to store computer readable instructions); and 
a processing device for executing the computer readable instructions ([0020] a computer/processing device executes the instructions) for performing a method for executing a load instruction with a timeout, the method comprising: 
receiving, by the processing device, the load instruction ([0034], [0051], and [0061]-[0062]: the CMPXCHG_SW instruction is a load instruction since it issues a load at 802 when it is executed/received by the processor); 
attempting, by the processing device, to load a lock on a cache line of a memory ([0051]: the CMPXCHG_SW instruction attempts to acquire/load a lock on a cache line in a shared memory space); 
determining, by the processing device, whether the timeout has expired prior to a successful loading of the lock on the cache line ([0063]: a timeout counter may determine a timeout has expired at 824 prior to acquiring/successfully loading the lock on the cache line), wherein the timeout is a number of processing cycles ([0063] and [0065]: the timeout is a quantum of time and the timeout counter counts clock cycles, indicating the timeout is a number of cycles); and 
responsive to determining that the timeout has expired, executing, by the processing device, another instruction instead of loading the lock on the cache line ([0063]: responsive to determining the timeout at 824, the processor may give up on acquiring the lock and perform other tasks/instructions instead).

	Regarding claim 12, Saha teaches:
12. The system of claim 11, wherein the load instruction returns an indication to a calling program whether the timeout has expired or whether the load instruction was performed successfully ([0034] and [0051]: a value returned from memory is used to indicate, i.e. to a calling program, that the lock is being used by another processor, i.e. the value indicates whether the load instruction was performed successfully; [0063]: the timeout indicates 824 indicates that the timeout has expired, the instruction may retire with an unsuccessful condition which also indicates whether the instruction was performed successfully).

Regarding claim 13, Saha teaches:
13. The system of claim 12, wherein the indication is a condition code ([0034], [0048] and [0064]-[0065]: a value/lock variable is returned from memory to indicate if the lock is free or not, which also indicates if the load was successful or not, the value/lock variable is a condition code since it conditionally indicates whether the lock is free based on a compare).

Regarding claim 14, Saha teaches:
14. The system of claim 12, wherein the indication is realized by returning a distinct value predefined by the processing device or defined by the calling program instead of the load instruction ([0034] and [0064]: the lock value/indication may use a 1 or 0 to indicate the status, i.e. the returned 1 or 0 is predefined to indicate locked or free, instead of being defined by the load instruction).

Regarding claim 15, Saha teaches:
15. The system of claim 11, wherein the method further comprises: 
responsive to determining that the timeout has not expired, determining, by the processing device, whether the lock of the cache line is free ([0052] and [0062]-[0063]: during the sleeping condition before the timeout counter times out, i.e. responsive to determining that the timeout has not expired, the load may be woken up to determine if the lock is available/free).

Regarding claim 18, Saha teaches:
18. The system of claim 11, wherein the method further comprises: 
responsive to determining that the lock is not free, retrying, by the processing device, loading the lock on the cache line ([0054] and [0062]: the load may be reissued to retry loading the lock if the lock was not free initially).

Regarding claim 19, Saha teaches:
19. A computer program product comprising: 
a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processing device to cause the processing device to perform a method ([0020]) for executing a load instruction with a timeout, the method comprising: 
receiving, by the processing device, the load instruction ([0034], [0051], and [0061]-[0062]: the CMPXCHG_SW instruction is a load instruction since it issues a load at 802 when it is executed/received by the processor);  
attempting, by the processing device, to load a lock on a cache line of a memory ([0051]: the CMPXCHG_SW instruction attempts to acquire/load a lock on a cache line in a shared memory space);  
determining, by the processing device, whether the timeout has expired prior to a successful loading of the lock on the cache line ([0063]: a timeout counter may determine a timeout has expired at 824 prior to acquiring/successfully loading the lock on the cache line), wherein the timeout is a number of processing cycles ([0063] and [0065]: the timeout is a quantum of time and the timeout counter counts clock cycles, indicating the timeout is a number of cycles); and 
responsive to determining that the timeout has expired, executing, by the processing device, another instruction instead of loading the lock on the cache line ([0063]: responsive to determining the timeout at 824, the processor may give up on acquiring the lock and perform other tasks/instructions instead).

Regarding claim 20, Saha teaches: 
20. The computer program product of claim 19, wherein the load instruction returns an indication to a calling program whether the timeout has expired or whether the load instruction was performed successfully ([0034] and [0051]: a value returned from memory is used to indicate, i.e. to a calling program, that the lock is being used by another processor, i.e. the value indicates whether the load instruction was performed successfully; [0063]: the timeout indicates 824 indicates that the timeout has expired, the instruction may retire with an unsuccessful condition which also indicates whether the instruction was performed successfully).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Saha et al. US 2006/0005197 (hereinafter, Saha) in view of Zeffer et al. US 2010/0332766 (hereinafter, Zeffer).
Regarding claim 6, Saha teaches:
6. The computer-implemented method of claim 5, further comprising: 
responsive to determining that the lock is free, setting, by the processing device, the lock of the cache line ([0055]-[0056] and [0060]: a processor may acquire a lock upon determining the lock is available); and 
subsequent to setting the lock of the cache line, executing, by the processing device, an instruction ([0051]-[0052], [0055]-[0056] and [0060]: the processor executes instructions that were not speculatively executed or finishes executing speculative instructions subsequent to acquiring the lock).
	Saha does not explicitly teach executing instructions using the contents of the cache line after setting the lock. That is, Saha does not explicitly teach:
subsequent to setting the lock of the cache line, executing, by the processing device, an instruction using contents of the cache line
	However, in the analogous art of cache locks, Zeffer teaches:
, an instruction using contents of the cache line ([0041]: once the lock is successfully acquired, instructions that access a shared resource using the lock are executed)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Saha to execute instructions that use the cache line after setting the lock as taught by Zeffer. One of ordinary skill in the art would have been motivated to make this modification to guarantee synchronization (Zeffer [0041]). Further, one of ordinary skill in the art would have been motivated to make this modification to reduce the speculative execution performed in Saha since limiting speculative execution is a known technique on the known device of a computer processor for ensuring correct processing and would yield the predictable result of minimizing the opportunities for incorrect speculation. 

Regarding claim 7, Saha in view of Zeffer teaches:
7. The computer-implemented method of claim 6, further comprising: 
subsequent to executing the instruction using the contents of the cache line, freeing, by the processing device, the lock of the cache line (Saha [0034], [0054]-[0055], and Zeffer [0041]: the lock is released/freed subsequent to executing instructions using the cache line).

	Regarding claim 8, Saha in view of Zeffer teaches:
8. The computer-implemented method of claim 6, further comprising: 
responsive to determining that the lock is not free, retrying, by the processing device, loading the lock on the cache line (Saha [0054] and [0062]: the load may be reissued to retry loading the lock if the lock was not free initially).

	Regarding claim 16, Saha teaches:
16. The system of claim 15, wherein the method further comprises: 
responsive to determining that the lock is free, setting, by the processing device, the lock of the cache line ([0055]-[0056] and [0060]: a processor may acquire a lock upon determining the lock is available); and 
subsequent to setting the lock of the cache line, executing, by the processing device, an instruction ([0051]-[0052], [0055]-[0056] and [0060]: the processor executes instructions that were not speculatively executed or finishes executing speculative instructions subsequent to acquiring the lock).
	Saha does not explicitly teach executing instructions using the contents of the cache line after setting the lock. That is, Saha does not explicitly teach:
subsequent to setting the lock of the cache line, executing, by the processing device, an instruction using contents of the cache line
	However, in the analogous art of cache locks, Zeffer teaches:
subsequent to setting the lock of the cache line, executing, by the processing device, an instruction using contents of the cache line ([0041]: once the lock is successfully acquired, instructions that access a shared resource using the lock are executed)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Saha to execute instructions that use the cache line after setting the lock as taught by Zeffer. One of ordinary skill in the art would have been motivated to make this modification to guarantee synchronization (Zeffer [0041]). Further, one of ordinary skill in the art would have been motivated to make this modification to reduce the speculative execution performed in Saha since limiting speculative execution is a known technique on the known device of a computer processor 

Regarding claim 17, Saha teaches:
17. The system of claim 16, wherein the method further comprises: 
subsequent to executing the instruction, freeing, by the processing device, the lock of the cache line (Saha [0034], [0054]-[0055]: the lock is released/freed subsequent to executing instructions).
	Saha does not explicitly teach executing instructions using the contents of the cache line after setting the lock. That is, Saha does not explicitly teach:
executing the instruction using contents of the cache line
	However, in the analogous art of cache locks, Zeffer teaches:
executing an instruction using contents of the cache line ([0041]: once the lock is successfully acquired, instructions that access a shared resource using the lock are executed and the lock is subsequently freed)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Saha to execute instructions that use the cache line after setting the lock as taught by Zeffer. One of ordinary skill in the art would have been motivated to make this modification to guarantee synchronization (Zeffer [0041]). Further, one of ordinary skill in the art would have been motivated to make this modification to reduce the speculative execution performed in Saha since limiting speculative execution is a known technique on the known device of a computer processor for ensuring correct processing and would yield the predictable result of minimizing the opportunities for incorrect speculation. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASIM ALLI whose telephone number is (571)270-1476.  The examiner can normally be reached on Monday - Friday 9am 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 5712724169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-




/K.A./Examiner, Art Unit 2183                                                                                                                                                                                                        
	
/William B Partridge/Primary Examiner, Art Unit 2183